Citation Nr: 0906061	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-18 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a personality 
disorder, to include any superimposed psychiatric disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service with the Navy for 
purposes of VA benefits from January 1945 to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from December 2004 and August 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which respectively denied entitlement to service 
connection for a personality disorder and PTSD.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in December 2008.  A 
transcript of the hearing is of record.  At the time of the 
Board hearing, the Veteran submitted additional evidence that 
had not been considered by the RO.  However, a remand 
pursuant to 38 C.F.R. § 20.1304 (2008) is not necessary, as 
the Veteran specifically waived RO jurisdiction of the newly 
submitted evidence.

The issues have been re-characterized to comport to the 
evidence of record, particularly the May 2005 statement of 
the case (SOC), which noted that the issue on appeal was 
service connection for a personality disorder (claimed as a 
psychiatric condition) and the Veteran's VA Form 9 
substantive appeal to the Board.

The Board notes that eligibility for VA benefits is based on 
statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military 
service.  See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 
3.1, 3.6 (2008).  As a predicate requirement for a grant of 
VA benefits, a claimant must establish that he or she is a 
claimant as defined in VA statute and regulation.  A veteran 
is defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A § 101(2); 38 C.F.R. § 3.1(d); see Selley v. Brown, 6 
Vet. App. 196, 198 (1994).  A July 1954 VA character of 
discharge decision found that for the period of November 1946 
to July 1953 the Veteran did not have valid service and was 
barred under the law administered by VA because he was 
discharged under dishonorable conditions by the Army and the 
Air Force.  Specifically, VA found that the Veteran was 
discharged from the Army because of a civilian crime 
involving moral turpitude and from the Air Force due to 
fraudulent enlistment.  Thus, the Veteran's only period of 
service for VA benefits purposes is from January 1945 to 
April 1946.  Although the Veteran may not be compensated for 
incidents or injuries during the period of dishonorable 
service, the service treatment records associated with that 
period of time are considered evidence in making the 
determination if service connection is in order for 
disabilities claimed during the honorable period of service.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A.  PTSD

The Veteran seeks service connection for PTSD, which he 
claims is related to traumatic experiences during his service 
with the Navy.  Specifically, the Veteran claims that he had 
combat engagements with the enemy, and worked with the 
ammunition magazine below the ship's water line.  At his 
hearing the Veteran testified that his traumatic experiences 
during service included the minesweeping duties his ship 
performed, and an incident in which his ship came under 
attack from Japanese war planes.  He stated that his ship 
came under attack by the Japanese about 3 times in Okinawa.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Veteran has been diagnosed with PTSD.  VA mental health 
treatment records dated in November 2004 note that as 
reported by the Veteran, he was assigned to dangerous work 
with ammunition, which entailed being locked in, and that he 
reportedly became paranoid due to this type of work.  May 
2008 VA treatment records note that the Veteran was given an 
assessment of PTSD, normal affect and mental status, stable.

Personnel records show the Veteran served on the U.S.S. 
Richard Suesens and was awarded the Asiatic Pacific (1 Star) 
medal and Victory Medal World War II.  In August 2006 the 
Veteran submitted a "Statement in Support of PTSD Form," in 
he indicated that his ship was hit with exploding Japanese 
artillery at some period between August and November 1945.  
He also stated that serviceman J.W., rank STM, first 
division, was killed in action during the invasion of Okinawa 
aboard the U.S.S. Richard Suesens.  The Veteran was assigned 
to unit DE 342 at the time of the claimed incident.  He 
provided further elaboration at his hearing.  

The Veteran has provided the specific timeframe, ship name, 
unit number, and the name of a specific serviceman who was 
killed during his claimed traumatic experience.  The Board 
finds that to ensure that VA has met its duty to assist the 
appellant in developing the evidence in support of his claim 
pursuant to 38 U.S.C.A. § 5103A, this case must be remanded 
to verify whether the claimed traumatic experiences occurred 
during the period of August 1, 1945 to November 31, 1945.  

B.  Personality Disorder, to include any Superimposed 
Psychiatric Disability  

The Veteran seeks entitlement to service connection for a 
personality disorder, to include any superimposed psychiatric 
disability.  

The RO originally denied entitlement to service connection 
for a personality disorder in an April 1946 rating decision 
on the basis that the claimed condition is a constitutional 
or developmental abnormality and not a disability.  The 
Veteran did not appeal this decision; so it became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160 
(d), 20.200, 20.201, 20.302, 20.1103 (2008).  However, 
because VAOPGCPREC 82-90 (discussed below) was not in effect 
at the time of the last final rating decision, the Board 
finds that the Veteran need not produce new and material 
evidence to reopen his claim of service connection for a 
personality disorder, to include any superimposed psychiatric 
disability.  See Routen v. West, 142 F.3d 1434, 1441-42 (Fed. 
Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 
1994), aff'g 4 Vet. App. 283, 288-89 (1993)( Under 
appropriate circumstances, an intervening change in 
applicable law may entitle a claimant to receive 
consideration of a claim de novo, or as a "new" claim, even 
though the claim is based on essentially the same facts as 
those in a previously adjudicated claim).

Defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature."  
VAOPGCPREC 82-90 (July 18, 1990).  Congenital or 
developmental "defects" such as personality disorder and 
mental deficiency automatically rebut the presumption of 
soundness and are therefore considered to have preexisted 
service.  38 C.F.R. §§ 3.303(c), 4.9.

Generally, personality disorders, mental deficiency, mental 
retardation and other such "defects" are not "diseases" or 
"injuries" within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of 
additional disability resulting from a mental disorder that 
is superimposed upon and aggravates a congenital defect such 
as a personality disorder or mental deficiency during service 
may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711; Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).

The Veteran currently has a psychiatric disability.  A 
November 2004 VA mental health report notes that the Veteran 
was given a diagnosis of schizophrenia by history.  

Service treatment records (STRs) dated in February 1946 note 
that the Veteran was found to be unfit for service and it was 
recommended that he be discharged due to a personality 
disorder that existed prior to enlistment and was not 
aggravated by service.  During his period of dishonorable 
service, a diagnosis of chronic, moderate schizophrenic 
reaction was made.  

Given the psychiatric symptoms during his first honorable 
period of service, the findings of schizophrenia within 
several years thereafter, and the current reference, a VA 
medical examination should be provided to determine whether 
the Veteran's personality disorder was subject to a 
superimposed schizophrenia disability.  See VAOPGCPREC 82-90; 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(c) (2007).   That is, an opinion as to whether the veteran 
has a current service-related disability is needed prior to 
making a final decision in this case.  Id.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the U. S. Army & Joint Services 
Records Research Center (JSRRC) and the 
National Archives and request copies of the 
records for the U.S.S. Richard Suesens for 
the period of time that the alleged 
incident occurred, from August 1, 1945 to 
November 31, 1945.  The request should note 
that the stressor that needs to be verified 
is whether the ship came under attack from 
Japanese forces.  Likewise, verify whether 
serviceman J.W. was killed aboard the 
U.S.S. Richard Suesens due to enemy fire at 
anytime from August 1, 1945 to November 31, 
1945.  As many details as possible 
concerning any enemy fire received by the 
U.S.S. Richard Suesens should be included, 
and negative responses should be 
documented. 

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  As to each 
disability identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
in-service personality disorder was 
aggravated by service (i.e., increased in 
severity beyond its natural progression) 
thereby resulting in a superimposed 
acquired psychiatric disability.  A 
complete rationale must be provided for 
all opinions. 

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner should 
note the Veteran's STRs from his January 
1945 to April 1946 period of service and 
his STRs from November 1950 (the 
dishonorable period of service).  A 
rationale for all medical opinions must be 
provided.

If a stressor has been verified, the 
examiner should determine if the Veteran 
has PTSD as a result of such stressor.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue currently 
on appeal and allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



